Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150165540 A1 to Cole (“Cole”) in view of US 20040200881 A1 to Gandy (“Gandy”) and US 20140014638 A1 to Artelsmair (“Artelsmair”).
Cole discloses:
Regarding claim 1: 
guiding a welding torch (e.g., a Tungsten Inert Gas (TIG) or Gas Tungsten Arc Welding (GTAW) welding torch may be used to orbit around the pipes to be welded together by an automated mechanical system) comprising at least one non-melting electrode (e.g., electrode 32) along a workpiece (e.g., workpiece or pipe P), wherein the at least one non-melting electrode is positioned normal to the workpiece (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);  
feeding at least one melting wire (e.g., wire of spool 103) serving as a build-up material at an infeed speed into an arc between at least one non-melting electrode (e.g., electrode 32) of the welding torch and the workpiece (e.g., a wire feeder connected to a supply of welding wire, such as a spool 103 feeds the wire) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52), wherein; 
the melting wire is moved along an infeed direction of the melting wire (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 2: feeding the melting wire into the arc in advance in guidance direction of the welding torch (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 3: feeding the melting wire continuously (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 5: guiding the welding torch along an outer cylindrical surface of a pipe (e.g., surface at 610 in Fig. 8, outer diameter disclosed in para 46) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
 Regarding claim 6: guiding the welding torch along an inner cylindrical surface of the pipe (e.g., surface at 604 in Fig. 6-7, inner diameter disclosed in para 46) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 7: guiding the welding torch along the workpiece in a circular or serpentine fashion (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 8: the non-melting electrode is a tungsten electrode (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52);
Regarding claim 10: the melting wire is a hot wire (e.g., hot wire welding system 300) (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52); and
Regarding claim 11, as best understood: the method carried out in a PC welding position in which the workpiece is vertically oriented, and the welding torch is guided horizontally relative to the vertical workpiece (e.g., Fig. 1-9 and para 3 and 25-29, 30, 36, 37 40, 41 and 45-52).
Cole does not explicitly disclose metallic workpiece (as recited in claim 1).
However, Gandy discloses: a metallic workpiece (e.g., para 8-11 and 40-41).
Cole in view of Gandy does not explicitly disclose the melting wire is moved back and forth along an infeed direction of the melting wire (as recited in claim 1) and the welding torch is a WIG torch (as recited in claim 9).
However, Artelsmair discloses:
Regarding claim 1: the melting wire is moved back and forth along an infeed direction of the melting wire (e.g., para 65);
Regarding claim 9: the welding torch is a WIG torch (e.g., torch 10 as a WIG welding torch) (e.g., para 94, 97, 102); and
Regarding claim 11, as best understood: the method carried out in a PC welding position in which the workpiece is vertically oriented, and the welding torch is guided horizontally relative to the vertical workpiece (e.g., Fig. 2-11 and para 103-126).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cole as suggested and taught by Gandy in order to provide a corrosion and erosion resistant material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cole in view of Gandy as suggested and taught by Artelsmair in order to "sense" the position of the parts of the workpiece and such that different welding gases and, hence, different gas pressures can be used for the two independent welding processes and, as a result, also the quality of the weld will, for instance, be enhanced, since for each welding process the respectively optimum welding gas is used.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Gandy and Artelsmair and further in view of US 20110278274 A1 to Rogers (“Rogers”).
Cole in view of Gandy and Artelsmair discloses substantially all of the features of the claimed invention as set forth above.  Cole in view of Gandy and Artelsmair does not explicitly disclose the non-melting electrode has a diameter of at least 6.4 mm (as recited in claim 4).  
However, Rogers discloses: the non-melting electrode has a diameter of at least 6.4 mm (e.g., para 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cole in view of Gandy and Artelsmair as suggested and taught by Rogers in order to provide electrode sizes are often adjusted based upon the material being welded.
Response to Amendment
The amendment of 12/26/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/26/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous rejection under 35 U.S.C. 112 and note the amendment resolving the previous rejection.  The remarks then address the prior art rejections.  The remarks note and describe the amendments to claim 1 with reference to Fig. 1 of the present application.  The remarks assert that the previously applied references do not disclose or suggest that the wire is moved back and forth as recited in amended claim 1.  However, US 20140014638 A1 to Artelsmair (“Artelsmair”) is now applied to claim 1 to address the wire being moved back and forth as recited in amended claim 1.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 23, 2021